Name: Council Regulation (EEC) No 1191/82 of 18 May 1982 amending Regulation (EEC) No 2915/79 in respect of the conditions of entry for certain kinds of cheese falling within certain tariff headings, and amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: processed agricultural produce;  EU finance;  tariff policy
 Date Published: nan

 No L 140/12 Official Journal of the European Communities 20. 5 . 82 COUNCIL REGULATION (EEC) No 1191/82 of 18 May 1982 amending Regulation (EEC) No 2915/79 in respect of the conditions of entry for certain kinds of cheese falling within certain tariff headings, and amending Regulation (EEC) No 950/68 on the Common Customs Tariff 1 . Article 1 1 shall be replaced by the following :THE COUNCIL OF THE EUROPEAN COMMUNITIES, 'Article 11 When it is observed that the price on importation into the Community from non-member countries of products falling within Group 1 1 , originating in and coming from those non-member countries, is not less than :  226-34 ECU per 100 kilograms, in the case of products falling within subheading 04.04 E I b) 2, or  238-43 ECU per 100 kilograms, in the case of products falling within subheading 04.04 E I b) 3 , or  220-30 ECU per 100 kilograms, in the case of products falling within subheading 04.04 E I b) 4, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 183/82 (2), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission, Whereas Annex II to Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products (3), as last amended by Regulation (EEC) No 3268/81 (4), lays down certain conditions for the entry into the Community of Emmentaler, Gruyere, Sbrinz, Bergkase and Appenzell cheeses falling within subheading 04.04 A I of the Common Customs Tariff, of Cheddar cheese falling within subheading 04.04 E I b) 1 and of other cheeses intended for processing and falling within subheading 04.04 E I b) 5 aa) ; whereas those conditions include the free-at-frontier values as bound under GATT ; whereas those values should be adjusted to the target price for milk and the threshold price for Group 10 in the Community as fixed for the period in the 1982/83 milk year ; Whereas the minimum prices listed in Article 11 of Regulation (EEC) No 2915/79 for Tilsit, Butterkase, Kashkaval and cheese of sheep's milk or buffalo milk should also be adjusted to take account of world price trends ; Whereas the tariff nomenclature resulting from the application of Regulation (EEC) No 2915/79 is contained in the Common Customs Tariff, the levy applicable per 100 kilograms shall be equal : (a) if the product falls within subheading 04.04 E I b) 2 aa), to the threshold price less 226*34 ECU ; (b) if the product falls within subheading 04.04 E I b) 3 or subheading 04.04 E I b) 4, to the thres ­ hold price less 238-43 ECU ; (c) if the product falls within subheading 04.04 E I b) 2 bb) ; to the sum of the following compo ­ nents :  a component equal to the levy calculated in accordance with point 1 ,  a component equal to 24-18 ECU. 2. The wording of heading No 04.04 appearing in Annex II shall be replaced by the wording in Annex I to this Regulation . Article 2 HAS ADOPTED THIS REGULATION : Article 1 1 . The Common Customs Tariff annexed to Regu ­ lation (EEC) No 950/68 shall be amended as follows : (a) as shown in Annex II to this Regulation ; (b) by replacement of '241-58 ECU' in note (b) rela ­ ting to subheading 04.04 E I b) 1 by '271-92 ECU' ; and (c) by replacement of '217-40 ECU' in note (c) relating to subheading 04.04 E I b) 1 by '247-74 ECU'. 2 . Subheading 04.04 A of the Common Customs Tariff Annex shall be amended as shown in Annex III to this Regulation . Regulation (EEC) No 2915/79 shall be amended as follows : (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) See page 1 of this Official Journal , Article 3 (3) OJ No L 329, 24. 12. 1979, p . 1 . 0 OJ No L 330, 18 . 11 . 1981 , p . 1 . This Regulation shall enter into force on 20 May 1982. 20 . 5. 82 Official Journal of the European Communities No L 140/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1982. For the Council The President P. de KEERSMAEKER No L 140/ 14 Official Journal of the European Communities 20 . 5 . 82 ANNEX I CCT heading No Description 04.04 Cheese and curd : A. Emmentaler, GruyÃ ¨re , Sbrinz, BergkÃ ¤se, Appenzell , Vacherin fribourgeois and TÃ ªte de moine, not grated or powdered : I. Of a minimum fat content of 45 % by weight, in the dry matter, matured for at least two months in the case of Vacherin fribourgeois and at least three months in the case of the others (2) : a) Whole cheeses (4) of a free-at-frontier value (*) per 100 kg net weight of : 1 . Not less than 34846 ECU, but less than 372-64 ECU 2. Not less than 372-64 ECU b) Pieces packed in vacuum or in inert gas : 1 . With rind on at least one side, of a net weight : aa) Of not less than 1 kg but less than 5 kg and of a free-at-frontier value (*) of not less than 372-64 ECU but less than 396-82 ECU per 100 kg net weight bb) Of not less than 1 kg and of a free-at-frontier value (*) of not less than 396-82 ECU per 100 kg of net weight 2. Other, of a net weight less than 450 g and of a free-at-frontier value (*) of not less than 430-67 ECU per 100 kg net weight II . Other B. (Unchanged) C. (Unchanged) D. Processed cheese, not grated or powdered : I. In the blending of which only Emmentaler, GruyÃ ¨re and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale (^, of a free-at-frontier value (*) of not less than 243 ECU per 100 kg net weight and of a fat content by weight, in the dry matter, not exceeding 56 % (2) II . (Unchanged) E. Other : I. Not grated or powdered, of a fat content by weight, not exceeding 40 % and a water content, calculated by weight of the non-fatty matter : a) Not exceeding 47 % b) Exceeding 47 % but not exceeding 72 % : 1 . Cheddar : aa) Cheddar made from unpasteurized milk, of a minimum fat content of 50 % by weight, in the dry matter, matured for at least nine months (2) : 1 1 ) Whole cheeses (4) of a free-at-frontier value (*) of not less than 277-96 ECU per 100 kg net weight (8) 20 . 5 . 82 Official Journal of the European Communities No L 140/ 15 CCT heading Description No 04.04 E. I. b) 1 . aa) 22) Other, of a net weight : (cont 'd) aaa) Of not less than 500 g and of a free-at-frontier value of not less than 296 · 1 0 ECU per 100 kg net weight (8) bbb) Of less than 500 g ( ®) and of a free-at-frontier value (*) of not less than 308 1 9 ECU per 100 kg net weight (") bb) Whole Cheddar cheeses (4) of a minimum fat content of 50 % by weight, in the dry matter, matured for at least three months and of a free-at-frontier value of not less than 271-92 ECU per 1 00 kg net weight (2) (8) cc) Cheddar intended for processing (') of a free-at-frontier value (*) of not less than 247-74 ECU per 100 kg net weight (2) (8) dd) Other 2 . (Unchanged) 3 . (Unchanged) 4. (Unchanged) 5 . Other : aa) Intended for processing (9) of a free-at-frontier value (*) of not less than 247-74 ECU per 100 kg net weight (2) (8) bb) (Unchanged) c) (Unchanged) II . (Unchanged) No L 140/ 16 Official Journal of the European Communities 20. 5 . 82 ANNEX II Rate of duty CCT heading No Description Autonomous % or levy (L) Conventional % 1 2 3 4 04.04 Cheese and curd (a) : A. Emmentaler, GruyÃ ¨re, Sbrinz, BergkÃ ¤se, Appenzell , Vacherin fribourgeois and TÃ ªte de moine, not grated or powdered : I. Of a minimum fat content of 45 % by weight, in the dry matter, matured for at least two months in the case of Vacherin fribourgeois and at least three months in the case of the others (b) : a) Whole cheeses of a free-at-frontier value per 100 kg net weight of : 1 . Not less than 348-46 ECU, but less than 372-64 ECU . . 23 (L) (&lt;0 2. Not less than 372-64 ECU 23 (L) (c) b) Pieces packed in vacuum or in inert gas : 1 . With rind on at least one side, of a net weight : aa) Of not less than 1 kg but less than 5 kg and of a free-at ­ frontier value of not less than 372-64 ECU but less than 396-82 ECU per 100 kg net weight bb) Of not less than 1 kg and of a free-at-frontier value of not less than 396-82 ECU per 100 kg net weight .... 23 (L) 23 (L) (c) (c) 2 . Other, of a net weight of less than or equal to 450 g and of a free-at-frontier value of not less than 430-67 ECU per 100 kg net weight 23 (L) W II . Other 23 (L) (c) B. (Unchanged) C. (Unchanged) D. Processed cheese, not grated or powdered : I. In the blending of which only Emmentaler, GruyÃ ¨re and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale, of a free-at ­ frontier value of not less than 243 ECU per 100 kg net weight and of a fat content by weight, in the dry matter, not exceeding 56 % (b) 23 (L) II . (Unchanged) E. (Unchanged) (a) The exchange rate to be applied in converting into national currencies the ECU referred to in the subdivisions of this heading shall , notwithstanding general rule C3 contained in Part I, Section I , be the representative rate , if such a rate is fixed for purposes of the common agricultural policy. (b) Entry under this subheading is subject to conditions to be determined by the competent authorities . (c) See Annex. 20 . 5. 82 Official Journal of the European Communities No L 140/17 ANNEX III CCT Rate of heading Description conventional No duty 04.04 Cheese and curd : A. Emmentaler, GruyÃ ¨re, Sbrinz, BergkÃ ¤se and Appenzell, not grated or powdered : I. Of a minimum fat content of 45 % by -weight, in the dry matter, matured for at least three months (a) : a) Whole cheeses (b) of a free-at-frontier value per 1 00 kg net weight of : ex 1 . Not less than 141-45 ECU, but less than 171-37 ECU (excluding Appenzell (c) (d) 2418 ECU per 100 kg net weight ex 2. Not less than 171-37 ECU (excluding BergkÃ ¤se) (c) 9-07 ECU per 100 kg net weight b) Pieces packed in vacuum or in inert gas : 1 . With rind on at least one side, of a net weight : ex aa) Of not less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than 165-63 ECU but less than 205-52 ECU per 100 kg net weight (excluding Appenzell) (c) (d) ... 24-18 ECU per 100 kg net weight ex bb) Not less than 1 kg and of a free-at-frontier value of not less than 205-52 ECU per 100 kg net weight (excluding BergkÃ ¤se) (c) 9-07 ECU per 100 kg net weight ex 2. Other, of a net weight of less than or equal to 450 g and of a free-at ­ frontier value of not less than 229*70 ECU per 100 kg net weight (other than BergkÃ ¤se) (c) (e) 9-07 ECU per 100 kg net weight (a) Entry under this subheading is subject to conditions to be determined by the competent authorities. (b) The expression 'whole cheeses' shall be taken to apply to whole cheeses of the following weights : Emmentaler : not less than 60 kg but not more than 130 kg ; Gruyere and Sbrinz : not less than 20 kg but not more than 45 kg ; Berkase : not less than 20 kg but not more than 60 kg ; Appenzell : not less than 6 kg but not more than 8 kg. (c) The Community reserves the right to apply value limits lower than those specified in the text of the concessions . With effect from 1 July 1970 the value limits shall be adapted automatically on the basis of changes in the factors determining the formation of prices for Emmentaler in the Community. Such adjustment shall be based on an increase or reduction of 14 ECU in the minimum value for any upward or downward movement of 1 ECU per 100 kg of the common target price for milk in the Community. (d) The Community reserves the right to reduce customs duties autonomously from 241 8 to 1813 ECU subject to an increase of 6-05 ECU in the value limits . (e) Vacuum-packed pieces of a net weight of less than 450 g qualify for the concession only if their packings bear at least the following particulars :  description of the cheese,  fat content,  packer responsible,  country of manufacture .